



Exhibit 10.47


Fidelity National Information Services, Inc.


Notice of Non-Statutory Stock Option Grant


You (the “Optionee”) have been granted the following option (the “Option”) to
purchase Common Stock of Fidelity National Information Services, Inc. (the
“Company”), par value $0.01 per share (“Share”), pursuant to the Fidelity
National Information Services, Inc. Amended and Restated 2008 Omnibus Incentive
Plan (the “Plan”):


Name of Optionee:                            [Name]


Total number of shares subject to Option:                [xxx]


Grant Date:                                [xxx]


Exercise Price:                            [xxx]


Vesting Schedule:                            See Exhibit A


Expiration Date:                            7th anniversary of the Grant Date
 
See the Stock Option Award Agreement and Plan Prospectus for the specific
provisions related to this Option award, including the time period for exercise
under various termination events and other important information concerning this
award.


This document is intended as a summary of your individual Option award. If there
are any discrepancies between this summary and the provisions of the formal
documents of this Award, including the Stock Option Agreement, Plan Document or
Plan Prospectus, the provisions of the formal documents will prevail.


























    





--------------------------------------------------------------------------------







FIDELITY NATIONAL INFORMATION SERVICES, INC.
AMENDED AND RESTATED
2008 OMNIBUS INCENTIVE PLAN
Stock Option Agreement


SECTION 1:    GRANT OF OPTION.


(a) Option. On the terms and conditions set forth in the Notice of Stock Option
Grant and this Stock Option Agreement (the “Agreement”), the Company grants to
the Optionee on the Grant Date the Option to purchase at the Exercise Price the
number of Shares set forth in the Notice of Stock Option Grant.


(b) Plan and Defined Terms. The Option is granted pursuant to the Plan. All
terms, provisions, and conditions applicable to the Option set forth in the Plan
and not set forth herein are hereby incorporated by reference herein. To the
extent any provision hereof is inconsistent with a provision of the Plan, the
provisions of the Plan will govern. All capitalized terms that are used in the
Notice of Stock Option Grant or this Agreement and not otherwise defined therein
or herein shall have the meanings ascribed to them in the Plan.


SECTION 2:    RIGHT TO EXERCISE.


The Option hereby granted shall be exercised by written notice to the Committee,
specifying the number of Shares the Optionee desires to purchase together with
provision for payment of the Exercise Price. Subject to such limitations as the
Company may impose (including prohibition of one more of the following payment
methods), payment of the Exercise Price may be made by (a) cash or its
equivalent, (b) by tendering Shares or directing the Company to withhold Shares
from the Option having an aggregate Fair Market Value at the time of exercise
equal to the Exercise Price, (c) by broker-assisted cashless exercise, (d) in
any other manner then permitted by the Company, or (e) by a combination of any
of the permitted methods of payment. The Company may require the Optionee to
furnish or execute such other documents as the Company shall reasonably deem
necessary (i) to evidence such exercise and (ii) to comply with or satisfy the
requirements of the Securities Act of 1933, as amended, the Exchange Act,
applicable state or non-U.S. securities laws or any other law.


SECTION 3:    TERM AND EXPIRATION.


(a) Basic Term. Subject to earlier termination pursuant to the terms here, the
Option shall expire on the Expiration Date set forth in the Notice of Stock
Option Grant.


(b) Termination of Employment or Service. Subject to the terms and conditions of
Optionee’s employment agreement, if any, if the Optionee’s employment or service
as a Director or Consultant, as the case may be, is terminated, the Option shall
expire on the earliest of the following occasions:


(i)
The Expiration Date set forth in the Notice of Stock Option Grant;



(ii)The date three months following the termination of the Optionee’s employment
or service for any reason other than Cause, Retirement, death, or Disability;


(iii)The date three years following the termination of the Optionee’s employment
or service for Retirement;

(iv)The date one year following the termination of the Optionee’s employment or
service due to death or Disability; or


(v)The date of termination of the Optionee’s employment or service for Cause (as
defined below).


(c) The Optionee may exercise all or part of this Option at any time before its
expiration, but only to the extent that the Option was vested and exercisable
upon termination of the Optionee’s employment or service. Except in the case of


2



--------------------------------------------------------------------------------





death or Disability, when the Optionee’s employment or service terminates, this
Option shall expire immediately with respect to the number of Shares for which
the Option is not yet vested.


(d) If the Optionee’s employment or service terminates due to death or
Disability, then all such unvested Stock Options outstanding as of the date of
termination shall vest as of the date of termination and become free of any
forfeiture and transfer restrictions described in the Agreement.


(e) All or part of this Option may be exercised (prior to expiration) by the
personal representative of the Optionee or by any person who has acquired this
Option directly from the Optionee by will, bequest or inheritance, but only to
the extent that the Option was vested and exercisable upon termination of the
Optionee’s employment or service.


(f) Definition of “Cause.” The term “Cause” shall have the meaning ascribed to
such term in the Optionee’s employment agreement with the Company, or any
affiliate or Subsidiary. If the Optionee’s employment agreement does not define
the term “Cause,” or if the Optionee has not entered into an employment
agreement with the Company, or any affiliate or Subsidiary, the term “Cause”
shall mean (A) persistent failure to perform duties consistent with a
commercially reasonable standard of care (other than due to a physical or mental
impairment or due to an action or inaction directed by Company that would
otherwise constitute Good Reason); (B) willful neglect of duties (other than due
to a physical or mental impairment or due to an action or inaction directed by
Company that would otherwise constitute Good Reason); (C) conviction of, or
pleading nolo contendere to, criminal or other illegal activities involving
dishonesty or moral turpitude; (D) material breach of this Agreement; (E)
material breach of Company’s business policies, accounting practices or
standards of ethics; or (F) failure to materially cooperate with or impeding an
investigation authorized by the Board.


(g) Definition of “Disability.” The term “Disability” shall have the meaning
ascribed to such term in the Optionee’s employment agreement with the Company,
or any affiliate or Subsidiary. If the Optionee’s employment agreement does not
define the term “Disability,” or if the Optionee has not entered into an
employment agreement with the Company, or any affiliate or Subsidiary, the term
“Disability” shall mean the Optionee’s entitlement to long-term disability
benefits pursuant to the long-term disability plan maintained by the Company or
in which the Company’s employees participate.


(h) Definition of “Retirement.” The term “Retirement” shall have the meaning
ascribed to such term in the Optionee’s employment agreement with the Company or
any Subsidiary. If the Optionee’s employment agreement does not define the term
“Retirement,” or if the Optionee has not entered into an employment agreement
with the Company or any Subsidiary, the term “Retirement” shall mean the
Optionee’s termination of employment without Cause on or after age 55 if the sum
of the Optionee’s age at termination of employment and Years of Service with the
Company total 65 or more.

(i) Definition of “Years of Service.” The term “Years of Service” means years of
consecutive and continuous service with the Company or a predecessor entity.

(j) “Good Reason” termination shall apply only if the Optionee has an employment
agreement with the Company, or affiliate or any Subsidiary with an applicable
provision and shall have the meaning ascribed to that term in such employment
agreement.


(k) Notwithstanding any provision of this Agreement, if any provision of this
conflicts with an employment agreement by and between Optionee and the Company
which is currently in effect, such conflicting provisions of that Optionee’s
employment agreement shall supersede any such conflicting provisions of this
Agreement to the extent they are more favorable to Optionee (but only to the
extent such conflicting provisions of that Optionee’s employment agreement do
not conflict with the terms of the Plan).


SECTION 4:    TRANSFERABILITY OF OPTION.


The Option shall not be transferable by the Optionee other than by will or the
laws of descent and distribution, and the Option shall be exercisable during the
Optionee’s lifetime only by the Optionee or on his or her behalf by the
Optionee's guardian or legal representative.




3



--------------------------------------------------------------------------------







SECTION 5:    TRADING STOCK.


Keep in mind that you are subject to insider trading liability if you are aware
of material, nonpublic information when making a purchase or sale of Company
stock. In addition, if you are a Section 16 officer or a designated insider of
the Company, you are subject to blackout restrictions that prevent the sale of
Company stock during certain time periods referred to as the “blackout period”.
The current “blackout period” is from the end of each calendar quarter through
two (2) days following the Company’s earnings release.




SECTION 6:    MISCELLANEOUS PROVISIONS.


(a) Acknowledgements. The Optionee hereby acknowledges that he or she has read
and understands the terms of the Plan and this Agreement, and agrees to be bound
by their respective terms and conditions. The Optionee acknowledges that there
may be tax consequences upon the exercise or transfer of the Option and that the
Optionee should consult an independent tax advisor prior to any exercise of the
Option.


(b) Tax Withholding. Pursuant to Article 20 of the Plan, the Company shall have
the power and the right to deduct or withhold, or require the Optionee to remit
to the Company, an amount sufficient to satisfy any federal, state and local
taxes (including the Optionee’s FICA obligations) required by law to be withheld
with respect to this Option. The Company may condition the delivery of Shares
upon the Optionee’s satisfaction of such withholding obligations. The Optionee
may elect to satisfy all or part of such withholding requirement by tendering
previously-owned Shares or by having the Company withhold Shares having a Fair
Market Value equal to the minimum statutory withholding (based on minimum
statutory withholding rates for federal, state and local tax purposes, as
applicable, including the Optionee’s FICA taxes) that could be imposed on the
transaction, and, to the extent the Company so permits, amounts in excess of the
minimum statutory withholding to the extent it would not result in additional
accounting expense. Such election shall be irrevocable, made in writing and
signed by the Optionee, and shall be subject to any restrictions or limitations
that the Company, in its sole discretion, deems appropriate.


(c) Notice Concerning Disqualifying Dispositions. If the Option is an Incentive
Stock Option, the Optionee shall notify the Company of any disposition of Shares
issued pursuant to the exercise of the Option if the disposition constitutes a
“disqualifying disposition” within the meaning of Sections 421 and 422 of the
Code (or any successor provision of the Code then in effect relating to
disqualifying dispositions). Such notice shall be provided by the Optionee to
the Company in writing within 10 days of any such disqualifying disposition.


(d) Rights as a Stockholder. Neither the Optionee nor the Optionee’s transferee
or representative shall have any rights as a stockholder with respect to any
Shares subject to this Option until the Option has been exercised and Share
certificates have been issued to the Optionee, transferee or representative, as
the case may be.


(e) Ratification of Actions. By accepting this Agreement, the Optionee and each
person claiming under or through the Optionee shall be conclusively deemed to
have indicated the Optionee’s acceptance and ratification of, and consent to,
any action taken under the Plan or this Agreement and Notice of Stock Option
Grant by the Company, the Board, or the Committee.


(f) Notice. Any notice required by the terms of this Agreement shall be given in
writing and shall be deemed effective upon personal delivery or upon deposit
with the United States Postal Service, by registered or certified mail, with
postage and fees prepaid. Notice shall be addressed to the General Counsel of
the Company at its principal executive office and to the Optionee at the address
that he or she most recently provided in writing to the Company.


(g) Choice of Law. This Agreement and the Notice of Stock Option Grant shall be
governed by, and construed in accordance with, the laws of Florida, without
regard to any conflicts of law or choice of law rule or principle that might
otherwise cause the Plan, this Agreement or the Notice of Stock Option Grant to
be governed by or construed in accordance with the substantive law of another
jurisdiction.




4



--------------------------------------------------------------------------------





(h) Arbitration. Subject to Article 3 of the Plan, any dispute or claim arising
out of or relating to the Plan, this Agreement or the Notice of Stock Option
Grant shall be settled by binding arbitration before a single arbitrator in
Jacksonville, Florida and in accordance with the Commercial Arbitration Rules of
the American Arbitration Association. The arbitrator shall decide any issues
submitted in accordance with the provisions and commercial purposes of the Plan,
this Agreement and the Notice of Stock Option Grant, provided that all
substantive questions of law shall be determined in accordance with the state
and Federal laws applicable in Florida, without regard to internal principles
relating to conflict of laws.


(i) Modification or Amendment. This Agreement may only be modified or amended by
written agreement executed by the parties hereto; provided, however, that the
adjustments permitted pursuant to Section 4.3 of the Plan may be made without
such written agreement.


(j) Severability. In the event any provision of this Agreement shall be held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining provisions of this Agreement, and this Agreement shall be
construed and enforced as if such illegal or invalid provision had not been
included.


(k) References to Plan. All references to the Plan (or to a Section or Article
of the Plan) shall be deemed references to the Plan (or the Section or Article)
as may be amended from time to time.


(l) Section 409A Compliance. To the extent applicable, it is intended that the
Plan and this Agreement comply with the requirements of Code Section 409A and
any related regulations or other guidance promulgated with respect to such
Section by the U.S. Department of the Treasury or the Internal Revenue Service
and the Plan and the Agreement shall be interpreted accordingly.






























5



--------------------------------------------------------------------------------







EXHIBIT A
Vesting and Restrictions


The Options are subject to forfeiture until the Options vest. The Options are
subject to a time-based vesting, as described below. The percentage of the Stock
Option indicated next to each Anniversary Date shall vest and become exercisable
on such indicated anniversary date (such three-year vesting schedule referred to
as the “Time-Based Restrictions”).




Time-Based Restrictions


Anniversary Date
% of Option
First (1st) anniversary of the Effective Date of Grant
33.33%
Second (2nd) anniversary of the Effective Date of Grant
33.33%
Third (3rd) anniversary of the Effective Date of Grant
33.34%













6

